DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on January 26, 2021.  As directed by the amendment: claims 1 and 3 have been amended.  Thus, claims 1-5 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed October 29, 2020.
	Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Lell does not teach or disclose a sealing member formed of a metal plate member and instead teaches a multi-layer membrane which is designed to burst on pgs. 5 and 6 of the Remarks.  First, the Examiner respectfully notes that the membrane of Lell is not designed to burst as Applicant argues.  Instead, Lell discloses that the membrane is designed not to burst (paragraph 36).  The Examiner further notes 
The Examiner further notes that modified Lell does not teach or disclose the newly added limitation regarding the sealing member being deformed by being turned inside out.  The Examiner respectfully disagrees and notes that Applicant’s specification lacks antecedent basis for the newly added claimed terminology.  As such, Applicant has not defined the term “inside out”.  As defined by Merriam-Webster, the term “inside out” is defined as “in such a manner that the inner surface becomes the outer”.  Using this definition, the Examiner maintains that Lell discloses such a configuration (see below).  Additionally, in the claim, the term “inside out” is modified with the phrase “such that a central portion of the sealing member is displaced to a side of the piston portion”.  This “such that” language appears to be defining the term “inside out”.  Thus, using the claimed language, Lell discloses that the sealing member is deformed by being turned inside out since the central portion of the sealing member is displaced to a side of the piston portion (see fig. 1b of Lell).

    PNG
    media_image1.png
    254
    642
    media_image1.png
    Greyscale

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lacks antecedent basis in the sealing member configured to be deformed by being turned inside out.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lell (US 20170314582) in view of Patel (US 6210359) and in further view of Haar (US 6258063).
Regarding claim 1, Lell discloses an administration apparatus for administering a substance to an administration target area, the administration apparatus comprising: an apparatus body (1 in fig. 1a) having a through hole formed in an axial direction (see below); 

    PNG
    media_image2.png
    353
    346
    media_image2.png
    Greyscale

a piston portion disposed so as to be slidable in the through hole (19 in figs. 1a/b); 
an ignition device (13 in fig. 1a) disposed on a side of a base end of the apparatus body (see below), the ignition device configured to combust gunpowder and 

    PNG
    media_image3.png
    339
    397
    media_image3.png
    Greyscale

a sealing member (17 in fig. 1a) formed of a plate member (fig. 1a), the sealing member configured to separate a space in the apparatus body into a first space in which the ignition device is disposed (see below) and a second space in which the piston portion is disposed (see below), and to seal a combustion product generated by the ignition device in the first space (fig .1b shows that the combustion product is fully contained within the first space and is sealed by the sealing member 17), 

    PNG
    media_image4.png
    368
    374
    media_image4.png
    Greyscale

wherein a peripheral edge portion of the sealing member is fixed to an inner wall that defines the space in the apparatus body (fig. 1a shows the sealing member fixed to limiting member 23 which is an inner wall relative to the housing 3; the limiting member 23 defines the bottom portion of the first space and the top portion of the second space), and wherein the sealing member is configured to be deformed by the gunpowder combustion in the ignition device by being turned inside out (figs. 1a/b; see response to arguments) such that a central portion of the sealing member is displaced to a side of the piston portion (see below; fig. 1b), so as to press the piston portion against a plunger using the central portion (fig. 1b).

    PNG
    media_image5.png
    346
    342
    media_image5.png
    Greyscale

Lell further discloses that the apparatus can be incorporated into a pyrotechnic injection device without a needle (paragraph 49); however, Lell does not explicitly teach or disclose a syringe portion disposed on a side of a tip of the apparatus body, the syringe portion having an accommodation chamber configured to accommodate the substance to be administered, a plunger configured to pressurize the substance in the accommodation chamber in response to a slide of the piston portion, and a nozzle portion including a channel in which the pressurized substance flows, the nozzle portion configured to eject the pressurized substance from an ejection outlet formed at a tip of the channel; the sealing member formed of metal.
Patel teaches an injection device without a needle (fig. 3) having an apparatus body (12 in fig. 3) having a through hole (20 in fig. 3), a piston portion disposed to be slidable within the through hole (22 in fig. 3), a syringe portion disposed on a side of a tip of the apparatus body (see below), the syringe portion having an accommodation chamber (28 in fig. 3) configured to accommodate the substance to be administered 

    PNG
    media_image6.png
    265
    574
    media_image6.png
    Greyscale

As discussed above, since Lell discloses that the ignition device can be incorporated into a needleless injection device (paragraph 49), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of Lell to include the  syringe portion disposed on a side of a tip of the apparatus body, the syringe portion having an accommodation chamber configured to accommodate the substance to be administered, a plunger configured to pressurize the substance in the accommodation chamber in response to a slide of the piston portion, and a nozzle portion including a channel in which the pressurized substance flows, the nozzle portion configured to eject the pressurized substance from 
Harr teaches a substantially similar ignition device (figs. 3 and 4) having a sealing member (23 in fig. 3) which separates a space into a first space (21 in fig. 3) and a second space (20 in fig. 3) and seals a combustion product generated by the ignition device in the first space (fig. 4).  Harr further teaches that the sealing member is a metal, plate-like member (fig. 3; 13:10-12).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the sealing member of modified Lell to be a metal foil, since Harr teaches that this material is advantageous to serving as a sealing member since it is easily deformable (4:47-49).
Regarding claim 2, in the modified apparatus of Lell, Lell discloses the sealing member is curved (fig. 1a) such that the central portion is positioned on a side of the ignition device with respect to the peripheral edge portion in a state before the gunpowder combustion in the ignition device (see below; the central portion is positioned to above the peripheral edge portion), and wherein the sealing member is curved (fig. 1b) such that the central portion is positioned on a side opposite to the side of the ignition device with respect to the peripheral edge portion by the gunpowder combustion in the ignition device (see below; the central portion is positioned below the peripheral edge portion).

    PNG
    media_image7.png
    403
    786
    media_image7.png
    Greyscale


	Regarding claim 3, in the modified apparatus of Lell, Lell discloses the second space has a first cross-sectional area defined in a direction perpendicular to a central axis of the apparatus body before the sealing member is deformed and a second cross- sectional area defined in the direction after the sealing member is deformed, and wherein the second cross-sectional area is less than the first cross-sectional area (see below).

    PNG
    media_image8.png
    272
    644
    media_image8.png
    Greyscale


	Regarding claim 4, in the modified apparatus of Lell, Lell discloses the ignition device has a release portion that releases the combustion product generated by the gunpowder combustion (15 in fig. 1a), and wherein the central portion of the sealing member is disposed so as to face the release portion (fig. 1a).
	Regarding claim 5, in the modified apparatus of Lell, Lell discloses an end portion of the piston portion contacts the central portion of the sealing member in the state before the gunpowder combustion in the ignition device (see below and fig. 1a).

    PNG
    media_image9.png
    246
    287
    media_image9.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783